Name: Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  cooperation policy;  international trade;  Europe
 Date Published: nan

 7. 6 . 95No L 124/2 EN Official Journal of the European Communities COUNCIL REGULATION (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Article 1 Provisions for the application of Article 14 (2) and (3) of the Agreement concerning agricultural products falling within Annex II of the Treaty and subject, in the frame ­ work of the common market organization , to a system of levies or of import duties shall be adopted in accordance with the procedure provided for in Article 30 of Regula ­ tion (EEC) No 804/68 (2) by the Commission applying the relevant provisions provided for in the Regulations estab ­ lishing the common organization of the market for the agricultural product concerned. Where the application of the Agreement calls for close cooperation with Latvia, the Commission may take any measure necessary to ensure such cooperation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. Whereas an Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia of the other part (') (hereinafter referred to as 'the Agreement') was signed in Brussels on 18 July 1994 and entered into force on 1 January 1995 ; Whereas certain detailed rules should be introduced in order to implement the provisions of the Agreement concerning the agricultural products, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1995 . For the Council The President H. de CHARETTE (2) OJ No L 148 , 28 . 6 . 1968 , p. 13 . Regulation as last amended ( ¢) OJ No L 374, 31 . 12 . 1994, p. 1 . by Regulation (EC) No 682/95 (OJ No L 71 , 31 . 3 . 1995, p . 1 ).